DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.

Response to Amendment
Applicant’s amendment filed 7/25/2022 has been entered.
Claims 23-40 remain pending.
Claims 1-22 have been previously cancelled.

Priority
It is noted that the claimed inventions of Claims 23-40 do not comprise support within related applications 13/097,891 and 12/894,377 and therefore, the effective filing date of this invention is being viewed as 3/28/2012 (support for claimed invention found in applications 13/433,141 and 13/433,129).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/25/2022 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner. Note that it would appear that multiple IDS documents were filed on 7/25/2022, however, the documents appear to be duplicates. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 24, 30 and 36 are objected to because of the following informalities:  
	-Claims 24 and 30, “the outer encasement” should instead be “the outer layer”.  
	-Claim 36, “the outer layer” should instead be “the outer portion”.  
	-Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
After further review, Claims 23, 29, and 35 are still viewed as comprising limitations which lack sufficient support within the original specification. Each claim recites the “tissue thickness compensator comprises…an outer layer/portion; and tube structures [tubes] aligned along said longitudinal axis [except claim 35]” and the tube structures/tubes being on a first and second side of the longitudinal slot and further include the limitation that the compensator comprises an uncompressed height that is greater than the fired height of the staples. While there is support for each individual feature, there is not sufficient support for one embodiment of compensator comprising all of the features. 
It is noted that Paragraphs 0440 and 0479 (and associated Figures 244-258) of the PGPUB may provide support for the individual features, however, again it must be noted that none of those outlined embodiments appear to disclose all of a compensator comprising (1) an outer layer/portion, (2) tubes/ tube structures, (3) tube/tube structures being aligned along the longitudinal axis, (4) a tube/tube structure on each side of the slot, (5) an uncompressed height greater than a formed height of the staples. 
As outlined, each embodiment appears to mention at several but not all of the features outlined above.
 For example, the “encapsulations” outlined in Para. 0440 (of the PGPUB) mention being aligned with the staples and compressible tubular structures within a layer (i.e. outer layer) but this description does not clearly describe the tube structures/encapsulations being aligned along the longitudinal axis and the compensator thereof comprising the uncompressed height as claimed. 
As another example, one can point attention to the embodiment of Figures 257-258 which supports tube structures on each side of the slot but does not support such structures comprising an additional outer layer/portion and is further silent on the height relationship with the staples as claimed. Also, said embodiment does not comprise tube structures aligned along the longitudinal axis as the tube structures thereof appear to be extending in a direction substantially parallel thereto. 
Further regarding Claims 25, 31, and 37, there is not sufficient support for such tube/tubular structures comprising the claimed “lattice of strands” in combination with the features of the claims in which these claims depend from respectively. 
Given the length and complexity of the specification, if Applicant disagrees, it is respectfully requested that Applicant point attention to which embodiment of compensator and cartridge comprises all of these claimed features. 
Claims 24, 26-28, 30, 32-34, 36, and 38-40 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as the claims depend from the claims outlined above and therefore also lack sufficient support within the original disclosure. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 23 and 29, the claims recite “tube structures aligned along said longitudinal axis… at least one of said tube structures on a first side of said longitudinal slot and another of said tube structures on a second side of said longitudinal slot” and “tubes aligned along said longitudinal axis… tubes on a first side of said longitudinal slot and a second of said tubes on a second side of said longitudinal slot”, respectively. These limitations render the claim indefinite as it is unclear as to what Applicant is attempting to encompass by the phrase “aligned along said longitudinal axis” if different tube/tube structures are positioned on opposite sides of the slot which would not be readily interpreted as along the longitudinal axis. Therefore, it is unclear as to how the tube/tube structures can be aligned along the axis and also positioned on either side of the axis/slot. 
	Claims 24-28 and 30-34 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from the independent claims outlined above.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 24, 26-30, 32-36, and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Boudreaux (US Patent 9,999,408).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq.

Regarding Claim 23, Boudreaux discloses a staple cartridge (37; see Figure 5), comprising: 
a cartridge deck (72), wherein the staple cartridge (37) defines a longitudinal axis (As shown); 
a firing member (firing bar 14 is within the cartridge during firing); 
a longitudinal slot (49) extending through the staple cartridge (37), 
wherein the longitudinal slot (49) is configured to receive the firing member (14), and wherein the firing member (14) moves within the longitudinal slot (49) during a firing motion (Col 5, lines 3-5); 
staple cavities (51; Figure 2) defined in the deck (72); 
staples (47; Figure 3A) removably stored in the staple cavities (51); 
staple drivers (43) configured to support the staples (47) within the staple cavities (51); and
a tissue thickness compensator (300; Figures 14-16, note that the compensator can be attached to and therefore viewed as comprised by the cartridge), wherein the tissue thickness compensator (300) comprises: 
an uncompressed height (i.e. Figure 14); 
a compressed height (i.e. Figure 16; note Col 10, lines 13-15 discloses the buttress being formed of a fabric or foam which is therefore compressible); 
an outer layer (barrier portion 302); and
tube structures (304 formed by adhesive 310 and membrane 312) aligned along the longitudinal axis (shown in Figure 14), 
wherein the staples (47) are partially deployed through at least one of the tube structures (304) on a first side (at 306) of the slot (49) and another on the second side (at 308) of the slot (49) during the firing motion (Col 10, lines 45-51), 
wherein the tube structures (304) are configured to collapse when pressure is applied to the tissue thickness compensator (300) by tissue during the firing motion (see Figure 16; note Col 10, lines  29-36 discloses the membrane being a plastic material containing adhesive and will clearly collapse when pressure is applied and further as outlined the membrane collapses when pressure is applied and staples are ejected), 
wherein the staples (47) are deformed to a formed height during the firing motion (Figure 16), and
wherein the compressed height of the tissue thickness compensator (300) varies based on the pressure applied by the tissue during the firing motion (given the buttress structure of 300 per Col 10, lines 13-36 the compensator will readily compress to different heights based on the tissue being clamped).
However, although it can be reasonably implied that based on the different types of staples used, the uncompressed height of the compensator (300) is clearly capable of being greater than a formed height of the staples, further attention can be brought to the teachings of the embodiment of compensator (200) shown in Figures 11a-11c which clearly show the compensator comprising an uncompressed height (Figure 11A) greater than a formed height of the depicted formed staples (Figure 11C) or at the very least, the compensator of such embodiment comprises a height that is capable of being greater than a formed height of different sized staples used with the cartridge and it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a taller/thicker buttress/compensator in Boudreaux which has a height greater than the formed staples based on the tissue being clamped to ensure proper sealing and tissue thickness compensation when clamped and stapled.

Regarding Claim 24, Boudreaux, as modified, discloses the outer layer (302) surrounds the tube structures (304; see Col 10, lines 37-40).

Regarding Claim 26, Boudreaux, as modified, discloses the tube structures (304) longitudinally traverse the staple cartridge (37 as shown in Figure 14).

Regarding Claim 27, Boudreaux, as modified, discloses the tube structures (304) laterally traverse the staple cartridge (37 as shown in Figure 14 the tube structures 304 cover the entire stapling area and therefore can be viewed as traversing both laterally and longitudinally).

Regarding Claim 28, Boudreaux, as modified, discloses the tube structures (304) are positioned within a staple entrapment area (See Figures 15-16).

Regarding Claim 29, Boudreaux, discloses essentially all elements of the claimed invention, see rejection of Claim 23 above, but Boudreaux does not explicitly disclose the tubes (304) comprising circular cross sections. However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the tubes to have circular cross sections because Applicant has not disclosed that the specific shape provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the tubes of Boudreaux because in either instance, the compensator will dispense the adhesive efficiently and perform the proper tissue compensation.
Therefore, it would have been an obvious matter of design choice to modify Boudreaux to obtain the invention as specified in the claims. Further note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, applicant has not disclosed any criticality for the claimed cross sectional shape. 

Regarding Claim 30, Boudreaux, as modified, discloses the outer layer (302) surrounds the tubes (304; see Col 10, lines 37-40).

Regarding Claim 32, Boudreaux, as modified, discloses the tubes (304) longitudinally traverse the staple cartridge (37 as shown in Figure 10).

Regarding Claim 33, Boudreaux, as modified, discloses the tubes(304) laterally traverse the staple cartridge (37 as shown in Figure 14 the tube structures 304 cover the entire stapling area and therefore can be viewed as traversing both laterally and longitudinally).

Regarding Claim 34, Boudreaux, as modified, discloses the tubes (304) are positioned within a staple entrapment area (See Figures 15-16).

Regarding Claim 35, Boudreaux, as modified, discloses essentially all elements of the claimed invention, see rejection of Claim 23 above, including the compensator (300; Figures 14-16) comprising an outer portion (302) and the tube structures (304) being positioned on the cartridge deck (Figure 14) but is silent on the tube structures comprising circular cross-sections.
Although Boudreaux does not explicitly disclose the tube structures comprising circular cross sections, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the tube structures to have circular cross sections because Applicant has not disclosed that the specific shape provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the tube structures of Boudreaux because in either instance, the compensator will dispense the adhesive efficiently and perform the proper tissue compensation.
Therefore, it would have been an obvious matter of design choice to modify Boudreaux to obtain the invention as specified in the claims. Further note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, applicant has not disclosed any criticality for the claimed cross sectional shape. 

Regarding Claim 36, Boudreaux, as modified, discloses the outer portion (302) surrounds the tube structures (304; see Col 10, lines 37-40).

Regarding Claim 38, Boudreaux, as modified, discloses the tube structures (304) longitudinally traverse the staple cartridge (37 as shown in Figure 14).

Regarding Claim 39, Boudreaux, as modified, discloses the tube structures (304) laterally traverse the staple cartridge (37 as shown in Figure 14 the tube structures 304 cover the entire stapling area and therefore can be viewed as traversing both laterally and longitudinally).

Regarding Claim 40, Boudreaux, as modified, discloses the tube structures (304) are positioned within a staple entrapment area (See Figures 15-16).

Claims 25, 31, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Boudreaux (US Patent 9,999,408), in view of Trumbull (US Patent 5,263,629).
Regarding Claims 25, 31 and 37 Boudreaux discloses and/or renders obvious essentially all elements of the claimed invention but fails to disclose the tubes/tube structures (304) comprise a lattice of strands.
Manufacturing compensators by use of woven or nonwoven latticed materials has been known in the art. For example, Trumbull discloses a tissue thickness compensator (52; Figure 1) comprised of absorbable lattice materials (see Col 4, lines 1-4 note that the woven fabric materials form a lattice structure).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to embody the tubular structures of Boudreaux as lattice of strands as taught by Trumbull, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. In this instance, the absorbable latticed material will allow dispersion of adhesive upon clamping.

Claims 23, 24, 26-30, 32-36, and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Gleiman (US PGPUB 2012/0187179).
Regarding Claim 23, Gleiman discloses a staple cartridge (32; see Figure 2), comprising: 
a cartridge deck (23), wherein the staple cartridge (32) defines a longitudinal axis (As shown); 
a firing member (driver 36; see Figure 5; note when fired the driver 36 will be within the cartridge and therefore viewed as part of the cartridge); 
a longitudinal slot (as shown in Figure 2) extending through the staple cartridge (32), 
wherein the longitudinal slot is configured to receive the firing member (36; see Para 0036), and wherein the firing member (36) moves within the longitudinal slot during a firing motion (Para. 0036); 
staple cavities (52; Figure 5) defined in the deck (23; see Figure 2); 
staples (50; Figure 5) removably stored in the staple cavities (52; Para. 0062); 
staple drivers (64) configured to support the staples (50) within the staple cavities (52); and
a tissue thickness compensator (24; Figures 14-16, note that the compensator can be attached to and therefore viewed as comprised by the cartridge), wherein the tissue thickness compensator (24) comprises: 
an uncompressed height and a compressed height (see Paras. 0041-0048 which discloses the buttress comprising layers comprising compressible layer materials such as foam); 
an outer layer (surface layer of 24); and
tube structures (microbeads 40 in form of tube shown in Figure 3D) aligned along the longitudinal axis (see Figure 2 which shows the beads in some form of longitudinal alignment), 
wherein the staples (50) are partially deployed through at least one of the tube structures (40) on a first side of the slot and another on the second side of the slot (49) during the firing motion (see Paras. 0063-0066 which disclose rupturing of the mircrobeads which are located on both sides of the slot and includes rupturing at the staple line (para. 0064) and therefore it can be reasonably assumed that the staples will traverse through the beads even if the beads are previously ruptured; also note Para. 0070 which mentions use of staples to puncture the beads), 
wherein the tube structures (40) are configured to collapse when pressure is applied to the tissue thickness compensator (24) by tissue during the firing motion (Paras. 0063-0066), 
wherein the staples (50) are deformed to a formed height during the firing motion (Para. 0064),
wherein the compressed height of the tissue thickness compensator (24) varies based on the pressure applied by the tissue during the firing motion (see Para. 0041-0048 - given the buttress structure of 24 the deformation of the buttress will clearly depend on the tissue clamped).
Note that it can be reasonably implied that based on the different types of staples used, the uncompressed height of the compensator (24) is clearly capable of being greater than a formed height of the staples, however in the event that this cannot be reasonably implied, in which the Examiner does not concede to, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a taller/thicker buttress/compensator in Gleiman which has a height greater than the formed staples based on the tissue being clamped to ensure proper sealing and tissue thickness compensation when clamped and stapled. Note that such a modification would have involved a mere change in the size of a component and a change in size is generally recognized as being obvious to one of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). See MPEP 2144.04(IV)(A).

Regarding Claim 29, Gleiman, as modified, discloses the claimed invention, see rejection of Claim 23 above, and Gleiman further discloses the tubes (40; Figure 3D) comprising circular cross sections (see Figure 3D which clearly shows a cylindrical microbead which would readily include a circular cross section). 

Regarding Claim 35, Gleiman, as modified, discloses the claimed invention, see rejection of Claim 23 above, including the compensator (24) comprising an outer portion (outer portion of 24 such as 24b) and the tube structures (40) being positioned on the cartridge deck (23) and the tube structures comprising circular cross-sections (see Figure 3D which clearly shows a cylindrical microbead which would readily include a circular cross section).

	Regarding Claims 24, 30 and 36, Gleiman, as modified, discloses the outer layer/portion (of 24) surrounds the tubes/tube structures (40; Para. 0060 discloses embedding the microbeads).

	Regarding Claims 26, 32 and 38, Gleiman, as modified, discloses the tubes/ tube structures (40) longitudinally traverse the staple cartridge (32 as shown in Figure 2 the tubes (of Figure 3D) clearly extend longitudinally and the pattern of the tubes also extends in a longitudinal manner).

	Regarding Claims 27, 33 and 39, Gleiman, as modified, discloses the tubes/ tube structures (40) laterally traverse the staple cartridge (32 as shown in Figure 2 the tubes (of Figure 3D) and the pattern of the tubes also extends in a longitudinal manner).
	Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the tube/microbeads of Gleiman to individually extend in a lateral manner, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

	Regarding Claims 28, 34 and 40, Gleiman, as modified, discloses the tubes/ tube structures (40) are positioned within a staple entrapment area (See Para. 0064 which notes the beads being ruptures at the staple line).

Claims 23, 24, 26-30, 32-36, and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Gleiman (US PGPUB 2012/0187179), in view of Schulze (US Patent 5,632,432).
	Regarding Claims 23, 29, and 35, assuming arguendo that the firing member of Gleiman cannot be reasonably viewed as comprised by the cartridge, in which the Examiner does not concede to, attention can be brought to the teachings of Schulze which includes a staple cartridge (200; Figures 21A-22) wherein the cartridge comprises a firing member (subassembly 201) that traverses through a longitudinal slot (via knife member 206) of the cartridge (200) when firing (see Col 15, lines 20-45).
	The use of firing members in cartridges is a well-known concept in surgical staplers as demonstrated by Schulze. It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate a firing member of Gleiman into the cartridge as taught by Schulze, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. In this instance one would readily have incorporated a portion of the firing member (driver 36) of Gleiman into the cartridge thereof to be engaged by a drive member outside of the cartridge as taught by Schulze. It is also noted that by incorporating a knife portion of the firing member into the cartridge, accidental firing of a knife member can be prevented if no cartridge is loaded thereby increasing the safety of the instrument being used. 
	Regarding Claims 24, 26-28, 30, 32-34, 36, and 38-40, refer to the previous 103(a) rejection.

Examiner’s Note
Examiner notes that incorporation of either the tube/tube structures being disposed within the outer layer and further extending across the longitudinal slot (which appears to comprise support in USP 10,123,798 (i.e. Figure 146) incorporated by reference) or incorporation of the tube structures being disposed within the outer layer, comprising at least two tube structures on each side of the slot and wherein each tube structure is in alignment with and covers a row of staple cavities (see Figure 126 of USP 10123798) into Claim 23 would overcome the prior art rejections outlined above. 

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. 
-In response to Applicant’s arguments on Pages 7-10 pertaining to the 112 rejections wherein Applicant asserts that Paragraphs [0440], [0479] and Figures 257-258 provide sufficient support for the claimed inventions, Examiner respectfully disagrees and still is of the opinion that there is not sufficient support for one embodiment of tissue thickness compensator comprising all of the features in combination as claimed in Claims 23, 29 and 35. See the 112(1st para.) rejection for further details.
Further, it must be noted that the embodiment shown in Figures 257-258, the shell portion 33926 cannot be viewed as both the outer layer/portion and forming the tube structures. 
In conclusion, even if the Applicant’s disclosure may include each claimed feature, there is no support for a singular embodiment comprising the combination of features as claimed. 

-In response to Applicant’s arguments on pages 11-12 pertaining to the prior art rejections, Examiner notes that Applicant appears to argue that the previous relied upon embodiment of Boudreaux does not disclose the newly included limitation, however, given the new interpretation of Boudreaux and the new grounds of rejection over Gleiman, this argument is addressed in the rejection above and rendered moot.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”. 
	-Miller (US Patent 8,814,025) discloses a compensator with microbeads embedded throughout.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        8/31/2022